E             NEY     GENE-I.
                                EXAS




Honorable Theophllus S. Painter, President
The University of Texas
University Station,
Austin, Texas
Dear Sir:                   Opinion No. O-7091
                            Re: Whether or not the Board of
                                 Regents‘of the University of
                                 Texas can legally expend money
                                 from the Available University
                                 Fund for the purposes set out
                                 herein.
           We have your request of July 8, 1946, which reads as
follows:
         "Your department in Opinion No:~O-4510; addressed
    to the President of The University of'Texas; held in
    effect that the Board of Regentsof~The University of
    Texas had the authority"to acquire property by convey-
    ance from the United States Govern&t to'be used as a
    site for an oceanography laboratory on the Gulf of
    Mexico.
         "The University now expects to acquire title to
    this property In the near future tionsistlngof ap-
    proximately eleven acres of land on Mustang Island
    fronting on the Gulf of Mexico near~the'town of Port
    Aransas to be'used as a site for'a 'tirine or ocean-
    ography laboratory. There is~now lbti~atizd
                                              bn~said
    premises an old buil.dIngfornierlg'usea'asisfield of-
    fice by the United States Army Engineers, and'the con-
    veyance from~the Government is to include these im-
    provements.       _
         "Assuming that the Board of Regents of The*Uni-
    versity of Texas does acquire title'to~this'property,
     together with the 'improvementssltuat6d thtireon,will
    you'please advise me whether 'oriiot'theRegents could
    legally expend money from the AvCiilable'Uhivei%ity'Fund
    for the purpose of repairing, remodellng~and improving
    said building now on said premises‘fbr~%hk purpose of
    housing a laboratory for the study~of~marine science or
    oceanography in connection with courses of study given
    in The University of Texas at Austin, Texas.
Hon. Theophilus S. Painter, page 2        O-7091


         "Furthermore, will you please advise me whether
    or not the Regents can legally expend money from the
    Available University Fund for the purposesof erecting
    new bulldings and other improvements on said slte for
    the purpose of a marine'laboratory In connectlon with
    study and research of oceanography 'ormarine science,
    the results of which study and research is to be used
    in connection with instruction and study of',:co;rses
    given at the Main University at Austin, Texas.
         We believe that the answer to'both your questions is
determined by Article 2592, V.A.C.S., applicable portions of which
we quote:
         "The Board of Regents of the University of Texas
    and the Board of Directors of the-Agricultural Andy
    Mechanical College,of Texas shall; with the approval
    of the Legislature, expend the Available University
    Fund for the construction of buildings on the campuses
    of thelr respective institutions'ahd for the extension
    and improvement of their campuses'and for the equip-
    ment of buildings thereon In the proportions and amounts
    hereinafter indicated; * * * *II
         Whether this statute is deemed mandatory or merely di-'
rectory, it strongly negatives the idea that any improvements may
be made on the land in question out of the Available University
Fund, and we are unable to find such authority elsewhere. Of
course, money8 from such fund can be secured through proper legis-
lation.
         Therefore, we must answer both your questions In the
negative.
                               Very truly yours
                             ATTORNEY GENERAL OF TEXAS

                               By s/Woodrow Edwards
                                    Woodrow Edwards
                                    Assistant
WE-bw-WC
APPROVED JULY 24, 1946                                ,
s/w.V. Geppert
(Acting) ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/A.L.W. Chairman